SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A PROXY STATEMENT PURSUANT TO SECTION 14(A) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: oPreliminary Proxy Statement oConfidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) oDefinitive Proxy Statement x Definitive Additional Materials oSoliciting Material Pursuant to § 240.14a-12 PROFIRE ENERGY, INC. (Exact name of registrant as specified in its charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. oFee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: oFee paid previously with preliminary materials: oCheck box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount previously paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: PROFIRE ENERGY, INC. 321 South 1250 West, Suite 1 Lindon, Utah 84042 ADDITIONAL SOLICITING MATERIAL RELATED TO THE ANNUAL MEETING OF STOCKHOLDERS This additional soliciting material related to our proxy statement dated December 21, 2012, or the “proxy statement”, provides additional information with respect to our 2013 annual meeting of stockholders which will be held on January 29, 2013 at 10:00 a.m. local time at our Lindon, Utah offices located at 321 South 1250 West, Suite 1, Lindon, Utah 84042.This additional soliciting material is being filed with the Securities and Exchange Commission and being made available to stockholders on January 11, 2013. On January 10, 2013 James Solomon, a nominee for election to the Company’s board of directors notified the Company that he is withdrawing his name as a nominee for election to the Company’s board of directors.Mr. Solomon is not currently an officer or director of the Company. The board of directors does not anticipate nominating additional candidates for election to the Company’s board of directors at the annual meeting.The remaining three nominees – Brenton Hatch, Harold Albert and Andrew Limpert, will stand for election to the Company’s board of directors.As only three individuals have been nominated to stand for election, your shares may only be voted to fill three directorships.Any votes cast for Mr. Solomon will not be counted in connection with the election of directors. By order of the board of directors, January 11, 2013 /s/ Brenton W. Hatch Brenton W. Hatch Chief Executive Officer
